Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2022 has been entered.
 Detailed Action
	This office action is a response to applicant’s communication submitted August 10, 2022, wherein a terminal disclaimer is filed.  This application is a national stage application of PCT/CN2018/118232, filed November 29, 2018, which claims benefit of provisional applications CN20171124935.0, filed December 1, 2017, and CN11486999.5, filed December 29, 2017.
Claims 1-3, 6, 11, 13, 18, 22, 25, 28, 31, 33-36, 38, 43-45, 47-50, 98, and 99 are pending in this application.
Claims 1-3, 6, 11, 13, 18, 22, 25, 28, 31, 33-36, 38, 43-45, 47-50, 98, and 99 as amended are examined on the merits herein.

Information Disclosure Statement
The information disclosure statement submitted August 10, 2022, is acknowledged.  However, copies of foreign references 1-33 have not been provided.  Additionally the citation to non-patent literature references 74, 75, and 77 are missing a publication year.  Therefore these references have not been considered.

Withdrawn Rejections
The terminal disclaimer submitted August 10, 2022 has been approved.  Therefore the rejection of claims 1-3, 6, 11, 13, 18, 22, 33-36, 38, 43, 47, 49, 98, and 99 for claiming the same invention as claims 71, 74-80, 83-85, and 93-96 of US application 16/758720 is withdrawn.

The following new grounds of rejection are introduced:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “L1 is 3 to 25 atoms in length,” and the claim also recites “L1 is further 4 to 15 atoms in length,” which is the narrower statement of the range/limitation. . The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6, 11, 13, 18, 22, 25, 31, 33-36, 38, 43-45, 47-50, 98, and 99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-14, and 16-28 of U.S. Patent No. 11414661 (Cited in PTO-892, herein referred to as ‘661) in view of Vargeese et al. (PCT international publication WO2018/223073, reference of record in previous action)
Independent claim 1 of ‘661 claims a siRNA comprising a sense and antisense strand which can be either fluoro-modified or not fluoro-modified.  Dependent claims 2-5 of ‘661 specify the same additional limitations to the structure of the siRNA as present claims 31, 33, and 34.  Claims 8 and 9 of ‘661 specify the same additional limitations as present claims 43 and 44.  Claim 11 of ‘661 specifies the presence of a phosphorothioate linkage at the same positions as present claim 47.  Claim 13 of ‘661 specifies the present of a thiophosphate group as recited in present claim 49.  Claims 16-25 of ‘661 claim a conjugate of this siRNA with a linker and targeting moiety falling within present claims 1-3, 6, 11, 13, 18, and 22.  Claims 26-28 of ‘661 claim methods for treating dyslipidemia or inhibiting gene expression in hepatocytes similar to present claims 98 and 99.  With respect to present claims 45, 48, and 50, claims 10, 12, and 14 claim other siRNA oligomers having the same pattern of methoxy and fluoro base modification.  The claims of ‘661 differ from the present claims in that the sequence of the siRNA differs.
Vargeese et al. discloses oligonucleotides having 5’- end structures that improve RNAi activity. (p. 2 paragraphs 9-10) In a particular embodiment the oligonucleotide produces knockdown of the ApoC3 gene, and contains two or more chemical moieties such as targeting moieties, carbohydrate moieties, and/or ASPGR binding moieties. (p. 2 paragraph 11) Oligonucleotides can include modified bases such as 2’-F and 2’-OMe (p. 4 paragraph 17) including blocks of alternating 2’-F and 2’-OMe modifications. (p. 7 paragraph 44, p. 8 paragraph 45) Specific sequences usable as the siRNA include sequence WV-2372 on p. 100 which has a sequence comprising the specific sequences recited in claims 1, 35, and 36.  In one embodiment the oligonucleotide includes a 3’- end cap, end region, or terminal dinucleotide. (p. 323 paragraph 748 – p. 324 paragraph 750) Overhangs can include the artificial overhang CC, which falls within the structures recited in present claims 31 and 33. (p. 324 paragraph 752) Additional phosphorothioate linkages can be incorporated into the 5’- and 3’- end regions, falling within the scope of claim 47. (p. 461 paragraph 1274) These oligonucleotides are useful for treating diseases including hyperlipidemia. (p. 294 paragraph 583) In specific embodiments the targeting moieties to which the RNA are linked are multivalent GalNAc ligands. (pp. 290-292)
It would have been obvious to one of ordinary skill in the art at the time of the invention to attach conjugates as described in the claims of ‘661 to an ApoC-inhibiting siRNA as described by Vargeese et al.  One of ordinary skill in the art would have found it to be obvious to apply the specific linkers and chemical modifications claimed by ‘661 to the siRNAs described by Vargeese et al. because the claims of ‘661 are directed to siRNAs for the same purpose, namely targeting to hepatocytes and treating dyslipidemia, and therefore they would be expected to also be useful for improving the properties of the siRNAs described by Vargeese for the same purpose.

Claims 1-3, 6, 11, 13, 18, 22, 25, 31, 33-36, 38, 43-45, 47-50, 98, and 99 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-27 of copending Application No. 17/847770 (unpublished application, cited in PTO-892, herein referred to as ‘770) in view of Vargeese et al. (PCT international publication WO2018/223073, reference of record in previous action)
Independent claim 1 of ‘770 claims a siRNA comprising a sense and antisense strand which can be either fluoro-modified or not fluoro-modified.  Dependent claims 2-5 of ‘770 specify the same additional limitations to the structure of the siRNA as present claims 31, 33, and 34.  Claims 8-10 of ‘770 specify the same additional limitations as present claims 38, 43, and 44.  Claim 12 of ‘770 specifies the presence of a phosphorothioate linkage at the same positions as present claim 47.  Claim 14 of ‘770 specifies the presence of a thiophosphate group as recited in present claim 49.  Claims 16-23 of ‘770 claim a conjugate of this siRNA with a linker and targeting moiety falling within present claims 1-3, 6, 11, 13, 18, and 22.  Claims 25-27 of ‘770  claim methods for treating dyslipidemia or inhibiting gene expression in hepatocytes similar to present claims 98 and 99.  With respect to present claims 45, 48, and 50, claims 11, 13, and 15 claim other siRNA oligomers having the same pattern of methoxy and fluoro base modification.  The claims of ‘770 differ from the present claims in that the sequence of the siRNA differs.
Vargeese et al. discloses oligonucleotides having 5’- end structures that improve RNAi activity. (p. 2 paragraphs 9-10) In a particular embodiment the oligonucleotide produces knockdown of the ApoC3 gene, and contains two or more chemical moieties such as targeting moieties, carbohydrate moieties, and/or ASPGR binding moieties. (p. 2 paragraph 11) Oligonucleotides can include modified bases such as 2’-F and 2’-OMe (p. 4 paragraph 17) including blocks of alternating 2’-F and 2’-OMe modifications. (p. 7 paragraph 44, p. 8 paragraph 45) Specific sequences usable as the siRNA include sequence WV-2372 on p. 100 which has a sequence comprising the specific sequences recited in claims 1, 35, and 36.  In one embodiment the oligonucleotide includes a 3’- end cap, end region, or terminal dinucleotide. (p. 323 paragraph 748 – p. 324 paragraph 750) Overhangs can include the artificial overhang CC, which falls within the structures recited in present claims 31 and 33. (p. 324 paragraph 752) Additional phosphorothioate linkages can be incorporated into the 5’- and 3’- end regions, falling within the scope of claim 47. (p. 461 paragraph 1274) These oligonucleotides are useful for treating diseases including hyperlipidemia. (p. 294 paragraph 583) In specific embodiments the targeting moieties to which the RNA are linked are multivalent GalNAc ligands. (pp. 290-292)
It would have been obvious to one of ordinary skill in the art at the time of the invention to attach conjugates as described in the claims of ‘770 to an ApoC-inhibiting siRNA as described by Vargeese et al.  One of ordinary skill in the art would have found it to be obvious to apply the specific linkers and chemical modifications claimed by ‘770 to the siRNAs described by Vargeese et al. because the claims of ‘661 are directed to siRNAs for the same purpose, namely targeting to hepatocytes and treating dyslipidemia, and therefore they would be expected to also be useful for improving the properties of the siRNAs described by Vargeese for the same purpose.
This is a provisional nonstatutory double patenting rejection.

Claims 1-3, 6, 11, 13, 18, 22, 25, 31, 33-36, 38, 43-45, 47-50, 98, and 99 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12, 15, 18, 21-25, 27-29, 56, and 57 of copending Application No. 17/418946 (US pre-grant publication 2022/0062427, cited in PTO-892, herein referred to as ‘946) in view of Vargeese et al. (PCT international publication WO2018/223073, reference of record in previous action)
Independent claim 1 of ‘946 claims a siRNA comprising a sense and antisense strand which can be either fluoro-modified or not fluoro-modified.  Dependent claims 2-9 of ‘946 specify the same additional limitations to the structure of the siRNA as present claims 31, 33, and 34.  Claims 10, 12, 15, and 18 of ‘946 specify the same additional limitations as present claims 28, 31, 33, and 34.  Claims 21-24 of ‘946 specify the presence of fluoro and methoxy modifications similar to present claims 38, 43, and 44.  Claims 26 and 27 of ‘946 specify the presence of a phosphorothioate linkage at the same positions as present claim 47.  Claim 29 of ‘946 specifies the presence of a thiophosphate group as recited in present claim 49.  Claims 2-9 of ‘946 claim a conjugate of this siRNA with a linker and targeting moiety falling within present claims 1-3, 6, 11, 13, 18, 22, and 25.  Claims 56 and 57 of ‘946 claim methods for treating dyslipidemia or inhibiting APOC3 gene expression in hepatocytes similar to present claims 98 and 99.  With respect to present claims 45, 48, and 50, claims 44, 45, and 51 of ‘946 claim other siRNA oligomers having the same pattern of methoxy and fluoro base modification.  The claims of ‘946 differ from the present claims in that the sequence of the siRNA differs.
Vargeese et al. discloses oligonucleotides having 5’- end structures that improve RNAi activity. (p. 2 paragraphs 9-10) In a particular embodiment the oligonucleotide produces knockdown of the ApoC3 gene, and contains two or more chemical moieties such as targeting moieties, carbohydrate moieties, and/or ASPGR binding moieties. (p. 2 paragraph 11) Oligonucleotides can include modified bases such as 2’-F and 2’-OMe (p. 4 paragraph 17) including blocks of alternating 2’-F and 2’-OMe modifications. (p. 7 paragraph 44, p. 8 paragraph 45) Specific sequences usable as the siRNA include sequence WV-2372 on p. 100 which has a sequence comprising the specific sequences recited in claims 1, 35, and 36.  In one embodiment the oligonucleotide includes a 3’- end cap, end region, or terminal dinucleotide. (p. 323 paragraph 748 – p. 324 paragraph 750) Overhangs can include the artificial overhang CC, which falls within the structures recited in present claims 31 and 33. (p. 324 paragraph 752) Additional phosphorothioate linkages can be incorporated into the 5’- and 3’- end regions, falling within the scope of claim 47. (p. 461 paragraph 1274) These oligonucleotides are useful for treating diseases including hyperlipidemia. (p. 294 paragraph 583) In specific embodiments the targeting moieties to which the RNA are linked are multivalent GalNAc ligands. (pp. 290-292)
It would have been obvious to one of ordinary skill in the art at the time of the invention to attach conjugates as described in the claims of ‘946 to an ApoC-inhibiting siRNA as described by Vargeese et al.  One of ordinary skill in the art would have found it to be obvious to apply the specific linkers and chemical modifications claimed by ‘946 to the siRNAs described by Vargeese et al. because the claims of ‘946 are directed to siRNAs for the same purpose, namely targeting to hepatocytes and treating dyslipidemia, and therefore they would be expected to also be useful for improving the properties of the siRNAs described by Vargeese for the same purpose.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                         8/18/2022